Title: From John Adams to the President of Congress, No. 59, 8 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 8 May 1780. RC (PCC, No. 84, II, f. 31–33). (LbC in John Thaxter’s hand (Adams Papers). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:663–664.
     In this letter, read in Congress on 20 Sept., John Adams noted that “the English have a faculty of deceiving themselves,” and included a translation of an article from the Gazette de La Haye of 1 May. The author of the piece declared that, however much moderate British politicians might rationalize the intent of the Russian declaration of an armed neutrality, it was an attack on the British position vis-à-vis maritime law and an indication of Russia’s intention to pursue its own interests despite any commercial ties with Britain. Adams then inserted the text of Lord Stormont’s letter of 17 April to Count Walderen communicating the Order in Council suspending the Anglo-Dutch treaties. John Adams saw Stormont’s note as another example of Britain’s arrogance, new evidence of its confidence “that no other Nation of Europe understands its own Interest.”
    